




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment to Employment Agreement (“Amendment”), made this 26th day of
February, 2016, is by and between CUSTOMERS BANCORP, INC., a Pennsylvania
corporation (the “Bank”), and Steven Issa (the “Executive”).
WHEREAS, the Bank and the Executive entered into an Employment Agreement dated
as of March 1, 2014 (the “Agreement”); and
WHEREAS, the Bank and the Executive wish to amend the Agreement to eliminate the
potential for the Bank to provide a tax gross-up payment to the Executive in the
event of a transaction involving a change in control of the Bank.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, the receipt and adequacy of which the parties acknowledge, the
parties hereto, intending to be legally bound, hereby agree that the Agreement
shall be amended by deleting Section 5.5(b)(iv) thereof effective immediately.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized representatives as of the date set forth in the first
paragraph of this Amendment.


ATTEST:




 /s/ Glenn A. Yeager
Glenn A. Yeager Secretary
 


CUSTOMERS BANCORP, INC.




/s/ Robert E. Wahlman
Robert E. Wahlman For the Board of Directors
 
 
 
Witness:




/s/ Paula
Pais-Leach                                                                                                                                          
 






 /s/ Steven Issa
Paula Pais-Leach
 
Steven Issa




# 605818